Case 1:20-cr-00050-CG-B Document 40 Filed 07/02/20 Page 1 of 4          PageID #: 100




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

 UNITED STATES OF AMERICA                  )
                                           )
 vs.                                       )   CRIMINAL NO. 20-00050-CG
                                           )
 GREGORY BERNARD KYLES, JR.,               )
                                           )
       Defendant.                          )

                  PRELIMINARY ORDER OF FORFEITURE


       This matter is before the Court on the United States motion for preliminary

order of forfeiture (Doc. 39). Based on the indictment and the defendant’s plea

agreement, the motion is granted. It is therefore:

       ORDERED, ADJUDGED AND DECREED, that pursuant to 18 U.S.C. §

924(d), 21 U.S.C. § 853(a)(1), 21 U.S.C. § 853(a)(2), and 28 U.S.C. § 2461(c), and

Fed. R. Crim. P. 32.2(b)(2), the interest of the defendant, Gregory Bernard Kyles,

Jr. in the property identified as follows is hereby condemned and forfeited to the

United States for disposition according to law:

       One HS Produkt, Model XDS, .45 Caliber Pistol, Serial Number
       XS696560

       Three Rounds .45 Caliber Ammunition

       One Hi-Point, Model JCP, .40 S&W Caliber Pistol, Serial Number
       X770182

       Thirteen Rounds .40 Caliber Ammunition

       One Norinco, Model SKS 7.62 Caliber Rifle, Serial Number 122028067
Case 1:20-cr-00050-CG-B Document 40 Filed 07/02/20 Page 2 of 4          PageID #: 101




      Twenty Rounds 7.62 Ammunition

       AND WHEREAS, by virtue of said guilty plea, plea agreement and factual

resume, the United States is now entitled to, pending possible appeal herein,

reduce the said property to its possession and notify any and all potential third

parties who have or may have an interest in the forfeited property, pursuant to

Title 21, United States Code, Section 853 and Fed. R. Crim. P. 32.2(b):

    NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND
DECREED:

       That based on the foregoing and Fed. R. Crim. P 32.2(b), the above-

 described property is hereby forfeited to and vested in the United States of

 America for disposition in accordance

with law, subject to the provisions of Title 21, United States Code, Section 853(n).

       The aforementioned property is authorized to be held by the Bureau of

 Alcohol, Tobacco, Firearms and Explosives or other authorized federal agency in

 their secure custody and control and to dispose of it in accordance with law.

       Pursuant to 21 U.S.C. § 853(n)(1) and the Attorney General’s authority to

 determine the manner of publication of an order of forfeiture in a criminal case,

 the United States shall publish notice of this Order on an official government

 internet site (www.forfeiture.gov) for at least 30 consecutive days.

       In accordance with Section 853(n)(1)-(3), the notice shall accomplish
 at least the following:
       •      provide notice of the entry of this Order;
       •      declare the United States’ intent to dispose of the property in
              such manner as the Attorney General may direct;

                                           2
Case 1:20-cr-00050-CG-B Document 40 Filed 07/02/20 Page 3 of 4             PageID #: 102




       •      explain that any person, other than the defendant, having or
              claiming a legal interest in any of the above-described
              forfeited property must file a petition with the Court within
              60 days of the first date of publication of notice (which date
              shall be set forth in the notice);
       •      provide the Clerk’s address for filing of the petition;
       •      explain that the petition shall be signed by the petitioner
              under penalty of perjury; and
       •      explain that the petition shall set forth the nature and
              extent of the petitioner’s right, title or interest in the
              forfeited property, the time and circumstances of the
              petitioners’ acquisition of the right, title, or interest, and any
              additional facts supporting the petitioner’s claim and the
              relief sought.


      Pursuant to Fed. R. Crim. P. 32.2(b)(6)(A), the United States must also send

notice to any person who reasonably appears to be a potential claimant with

standing to contest the forfeiture in the ancillary proceeding.

      Pursuant to Section 853(n)(1), the United States may also, to the extent

practicable, provide direct written notice to any person known to have alleged an

interest in the property that is the subject of this Order, as a substitute for

published notice as to those persons so notified.

      After the disposition of any motion filed under Fed. R. Crim. P. 32.2(c)(1)(A),

and pursuant to Fed. R. Crim. P. 32.2(c)(1)(B), discovery may be conducted prior to

a hearing on a petition in accordance with the Federal Rules of Civil Procedure,




                                            3
Case 1:20-cr-00050-CG-B Document 40 Filed 07/02/20 Page 4 of 4            PageID #: 103




upon showing that such discovery is necessary or desirable to resolve factual

issues.

       The United States shall have clear title to the above-described firearms

and ammunition following the Court’s disposition of all third-party interests, or,

if none, following the expiration of the period provided in Section 853(n)(2) for the

filing of third-party petitions. Pursuant to Fed. R. Crim. P. 32.2(c)(2), if no third

party files a timely petition this Order becomes the final order of forfeiture, and

the United States shall file a motion requesting that this Order become the final

order of forfeiture.

       Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (B), this preliminary order of

forfeiture shall become final as to the defendant at the time of sentencing and

shall be made part of the sentence and judgment.

       The Court shall retain jurisdiction to enforce this Order, and to amend it as

necessary, pursuant to Fed. R. Crim. P. 32.2(e).

       DONE and ORDERED this 2nd day of July, 2020.

                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE




                                           4
